Citation Nr: 0206458	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  99-08 740	)	DATE
	)
	)
                     
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to August 
1969.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO), which found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for PTSD.  By decision dated in 
November 2000, the Board concluded that the evidence 
submitted by the veteran was not new and material and the 
claim was not reopened.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court) which, by 
Order dated April 16, 2001, granted the Secretary's Unopposed 
Motion for Remand and to Stay Proceedings, and vacated the 
Board's decision.  The Board was directed to consider the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  An unappealed August 1990 RO decision declined to reopen 
a claim for service connection for PTSD.

3.  Evidence added to the record since the August 1990 RO 
decision is cumulative, and when viewed in conjunction with 
the evidence previously of record, is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence received since the August 1990 RO decision declining 
to reopen the veteran's claim for service connection for PTSD 
is not new and material, and the claim is not reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.102, 3.156(a) 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran continues to maintain that he incurred PTSD 
during his active service in Vietnam.  Accordingly, a 
favorable determination is requested.

As a preliminary matter, the Board notes that the RO 
originally decided the veteran's new and material evidence 
claim under a standard which has since been overruled by the 
Court in Elkins v. West, 12 Vet. App. 209 (1999) (en banc), 
and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  
However, as reflected in the April 1999 statement of the 
case, the RO has also considered the veteran's new and 
material evidence claim under the new case law.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  As such, this case is 
appropriate for Board review.

An August 1990 decision by the RO declined to reopen the 
veteran's claim for service connection for PTSD.  The August 
1990 decision became final when the veteran did not file a 
notice of disagreement within one year of the date he was 
issued notification of the unfavorable determination.  See 38 
U.S.C.A. § 7105(b)(1), (c) (West 1991); Person v. Brown, 5 
Vet. App. 449, 450 (1993).  A final decision cannot be 
reopened and reconsidered by the Board unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 38 
U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  When it is determined that new and material evidence 
has been submitted, the VA must reopen a previously denied 
claim.  See Spencer v. Brown, 4 Vet. App. 283, 286-87 (1993); 
see also 38 U.S.C.A. § 7104(b) (West 1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  "New 
evidence" is that which is not merely cumulative of other 
evidence of record.  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).

Evidence considered by the August 1990 RO decision included 
the veteran's service medical records, which are negative for 
relevant findings, complaints or diagnoses.  In addition, the 
veteran's service personnel records do not show that he 
engaged in combat, or may be presumed to have engaged in 
combat.  The report of a VA post-service hospitalization in 
September and October 1986 provides a pertinent Axis I 
diagnosis of PTSD, delayed.  VA outpatient treatment reports 
include a March 1987 request for consultation giving a 
provisional diagnosis of PTSD, and a December 1989 diagnosis 
of PTSD with depression and anxiety.

In correspondence received from the veteran in August 1987, 
he reported experiencing stress while in Vietnam.  He said 
that guard duty one-quarter of a mile from the base perimeter 
and just being in Vietnam were very stressful.  He noted  
where he was stationed but did not provide any dates.  He 
described being at a firebase called Bastone when it was hit, 
as well as an incident off-base during which he and a friend 
named [redacted] from 502 shot at noise in some bushes and killed two 
Vietnamese kids.  The veteran said that he and had his friend 
never told anyone about the incident.

Evidence received after the August 1990 RO decision includes 
various medical reports of VA treatment for conditions other 
than PTSD.  In addition, the report of an October 1998 VA 
examination provides a pertinent Axis I diagnosis of PTSD, 
and identifies Axis IV psychosocial and environmental 
problems as stresses in combat in Vietnam, veteran was 
continually subject to enemy fire for 14 months and 
participated in the accidental deaths of children.

The veteran submitted a photocopy of March 1969 General 
Orders of the Headquarters 101st Airborne Division showing 
that he was awarded the Bronze Star medal for meritorious 
service in connection with ground operations against a 
hostile force.  

The veteran's friend submitted correspondence in April 1998 
regarding her observations of the veteran's behavior.  Her 
relationship with the veteran began in 1986.  

In correspondence received in May 1997, the veteran stated 
that his stress began at Phu Bi airport when there were 
incoming shells.  He also noted stress from being close to 
the DMZ, doing quarter-mile guard duty watches at Firebase 
QMW, and living in fear and anxiety.  He again referred to 
the incident during which he and his friend accidentally shot 
two Vietnamese kids and then promised to never tell anyone 
else.  

The RO sent the veteran a request in July 1997 for additional 
information regarding his claim for service connection for 
PTSD.  He was informed that in order to assist the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
research his stressors, it would be helpful for him to 
provide his units of assignment at the time of the stressful 
events, the specific stressful events and their exact dates 
and places, and the names, ranks and units of anyone else 
involved.  The veteran was informed that if he was unable to 
provide all the information requested, he should still 
provide whatever information he could.  

In correspondence received in August 1997 on a VA Form 21-
4138, the veteran related landing in Saigon, spending a month 
at Phu Bi airport, and then spending his tour and extended 
tour with the 101st Airborne, 801st Maintenance, in the I Core 
Chue-Phu Bi area.  He said that stressful incidents included 
seeing incoming and outgoing shells and firefights, doing 
guard duty one-quarter of a mile outside the base perimeter, 
and the accidental incident with the two Vietnamese children.  
He stated that this latter incident occurred in December 
1968.  He related that it was hard for him to provide dates 
and names because he continued to block everything out.

In correspondence received in April 1998, the veteran stated 
that everyday in Vietnam was very stressful.  He stated that 
receipt of the Bronze Star indicated he was in a dangerous 
place.  He said that the 101st was in a hostile area and 
received incoming fire, and that there were firefights on the 
perimeter and also at firebases.  He said that he had blanked 
out specific details.  He mentioned an incident during which 
he was fired on by his own people while at a listening post.  

A February 1999 Social Security Administration (SSA) 
Retirement, Survivors and Disability Insurance Notice of 
Award relates that the veteran was entitled to monthly 
disability benefits beginning February 1998. 

In January 1999, the RO requested that the veteran provide 
specific information regarding stressful events in Vietnam.  
The veteran was asked to provide dates (at least month and 
year), the place of the events, the company to which  he was 
assigned, the full names of anyone killed or wounded and 
their companies, and whether structures were destroyed or 
damaged during heavy rocket or mortar attacks.  The veteran 
was informed that specific information would enable the RO to 
seek verification from the USASCRUR.  In correspondence 
received in February 1999, the veteran asserted that his 
Bronze Star indicated occurrences of stressors.
In a July 2000 brief, the veteran's representative argued 
that the veteran's August 1997 VA Form 21-4138 must be 
considered as a stressor letter for purposes of seeking 
verification from the USASCRUR.  

Based on a complete review of the record, including the 
evidence received since the August 1990 RO decision, the 
Board finds that the VA medical evidence relating to non-
psychiatric conditions is new.  Likewise the report of the 
veteran's October 1998 VA examination for PTSD is new.  
However, none of these medical records is material to reopen 
the veteran's claim for service connection for PTSD.  The 
additional medical evidence does not address what was missing 
at the time of the August 1990 RO decision, even when 
considered with the record as a whole.  What was missing at 
the time of the August 1990 RO decision was evidence that the 
veteran had experienced a stressful event during active 
military service.  

The Board finds that while the April 1998 correspondence from 
the veteran's friend is new, it is also not material to 
reopen the claim.  It simply does not address, pertain to, or 
verify the veteran's alleged in-service stressors. 

The Board finds that while the photocopy of March 1969 
General Orders of the Headquarters 101st Airborne Division is 
new, it is not material to the issue of in-service stressors.  
A Bronze Star without "V" device is not per se evidence of 
combat during the Vietnam War era.  In fact, the evidence 
shows that the veteran's Bronze Star was awarded for 
meritorious service in connection with ground operations 
against a hostile force.  Although the award indicates that 
the veteran performed meritorious service, it does not 
indicate that he performed this meritorious service during 
combat.

The Board finds that while the veteran's SSA award letter is 
new, it is not material to the issue of in-service stressors, 
as it does not verify, address or pertain to the veteran's 
alleged stressors.

Finally, the Board finds that the various stressor statements 
submitted by the veteran in May 1997, August 1997, April 1998 
and February 1999 are credible.  However, much of the 
testimony presented in these accounts is cumulative of the 
contentions made by the veteran prior to the August 1990 RO 
decision.  To the extent that these accounts provide new 
details surrounding the alleged stressors, they nevertheless 
remain immaterial.  They fail to verify the veteran's 
stressors by themselves or provide any specificity with which 
the USASCRUR could verify the veteran's stressors.  It is 
true that the veteran provided a specific date for the 
incident involving the Vietnamese kids.  Nevertheless, by his 
own admission he and his friend did not tell anyone about the 
incident and accordingly there is no reason to expect that 
unit records would verify his account. 

In light of the above, the Board concludes that the newly 
submitted evidence is not material so as to warrant reopening 
the previously denied claim for service connection for PTSD.

VA may be obligated under the VCAA to make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his claim.  The Board finds that that obligation 
was fulfilled in this case.  The Board has requested that the 
veteran provide pertinent information concerning his alleged 
in-service stressors.  The RO has furnished the veteran the 
law and regulations regarding what constitutes new and 
material evidence and he has been advised as to the bases 
upon which his claims were previously denied, or the specific 
matters under consideration.

The new law specifies that the changes do not require VA to 
reopen a previously disallowed claim unless new and material 
evidence has been received.  See VCAA.

In light of the VCAA, the Secretary of VA recently amended 38 
C.F.R. § 3.156(a) (effective on August 29, 2001) for the 
purpose redefining what constitutes new and material evidence 
in order to reopen a final decision.  See 66 Fed. Reg. 45,628 
(2001).  These changes are prospective, however, and only 
apply to claims filed on or after August 29, 2001.  
Therefore, these changes do not apply to the present case.


ORDER

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for PTSD, 
the appeal is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

